Citation Nr: 1025350	
Decision Date: 07/08/10    Archive Date: 07/19/10

DOCKET NO.  98-01 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder. 

2.  Entitlement to service connection for degenerative joint 
disease of the jaw, cervical spine, lumbar spine, and shoulders.  


REPRESENTATION

Appellant represented by:	Jeany Mark, Esquire


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to March 
1973, followed by service with the United States Naval Reserve.  
His claim comes before the Board of Veterans' Appeals (Board) on 
appeal from a November 1996 rating decision of the Detroit, 
Michigan, Department of Veterans Affairs (VA) Regional Office 
(RO).

In October 2002, the Board denied service connection for a 
bilateral knee disorder and degenerative joint disease of the 
jaw, cervical spine, lumbar spine, and shoulders.  The Veteran, 
in turn, appealed the denial to the United States Court of 
Appeals for Veterans Claims (Court).  By an Order, dated in March 
2004, the Court vacated the Board's October 2002 decision and 
remanded the claim to the Board for readjudication consistent 
with its decision.

The Board notes that the Veteran's attorney waived initial RO 
review of recently submitted private physicians' statements 
relating to the issues on appeal; however, as explained below, it 
finds that the case must be still be remanded for additional 
development.

The appeal is REMANDED to the RO.  VA will notify the appellant 
if further action is required.


REMAND

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 
3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) inform 
the claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that pertains 
to the claim.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); 
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In the October 2002 decision, the Board stated that the Veteran 
had been advised of the information and evidence necessary to 
substantiate his claim based on the November 1996 RO rating 
decision, a November 1997 Statement of the Case (SOC), a February 
1998 Supplemental SOC (SSOC), a June 2002 SSOC, and a January 
2001 VCAA notification letter.  The Court found, however, that 
there was no evidence in the record that VA had complied with the 
regulation implementing section 5103(a) that VA "request that 
the claimant provide any evidence in the claimant's possession 
that pertains to the claim."  See the Court's March 2004 Order, 
page 3.  This was the sole reason for the Court's remand.  

The Board notes that 38 C.F.R. § 3.159 was revised, effective May 
30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The 
amendments apply to applications for benefits pending before VA 
on, or filed after, May 30, 2008.  The amendments, among other 
things, removed the notice provision requiring VA to request the 
veteran to provide any evidence in the veteran's possession that 
pertains to the claim.  38 C.F.R. § 3.159(b)(1).  Nonetheless, 
the Board finds that the case must still be remanded for further 
development.  

The record reflects that the Veteran was afforded a VA 
examination in March 2000.  Following a physical examination, he 
was diagnosed with moderate degenerative arthritis of both knees, 
cervical spondylosis in the lower cervical area, chronic 
tendonitis of the shoulder with acromioclavicular degenerative 
changes on the right side, and advanced degenerative arthritis of 
the lower lumbar spine area.  The examiner stated that the 
Veteran's multiple degenerative changes were not likely the 
result of the physical demands in the military.  In a September 
2000 addendum, he indicated that he had reviewed his previous 
opinion, as well as a January 2000 letter from Dr. Lambert who 
opined that the Veteran's problems were at least as likely as not 
incurred in or aggravated by service, but that he had not changed 
his opinion that he made in the March 2000 VA examination report.  
In April 2002, the VA examiner again stated that it was his 
opinion that the low back condition was not aggravated by 
service.  While he noted records in the Veteran's claims file 
that reflected prescriptions and treatment for a complaint of 
muscle spasms in the lumbar area (during Reserve service) he 
observed no records of continued muscle spasms since that time.  
Although the VA examiner arguably provided his rationale for why 
the Veteran's low back disability was not "aggravated" by 
service, he did not provide any supporting rationale as to why 
the claimed disabilities were not related to (i.e., incurred in) 
military service.  

Once VA has provided a VA examination, it is required to provide 
an adequate one, regardless of whether it was legally obligated 
to provide an examination in the first place.  Barr v. Nicholson, 
21 Vet. App. 303 (2007).  An examination that provides an 
etiology opinion without a rationale is inadequate.  Stefl v. 
Nicholson, 21 Vet. App. 120 (2007).  As the March 2000 VA 
examination, and subsequent addenda, contains no supporting 
explanation as to why the examiner concluded that the Veteran's 
multiple degenerative changes were not likely related to military 
service it is inadequate.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
that includes an explanation as to the 
information or evidence needed to establish a 
disability rating and effective date for the 
claims on appeal, as outlined by the case of 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

2.  Schedule the Veteran for a VA examination 
to determine the nature and etiology of the 
claimed degenerative arthritis of the 
bilateral knees, jaw, cervical spine, lumbar 
spine, and shoulders.  Prior to the 
examination, the claims folder must be made 
available to the examiner for review.  A 
notation to the effect that this record 
review took place must be included in the 
report of the examiner.  All appropriate 
tests and studies (and consultations, if 
warranted) should be accomplished, and all 
clinical findings should be reported in 
detail.

The examiner is asked to state whether it is 
at least as likely as not (50 percent or 
greater) that the Veteran's problems with his 
knees, jaw, cervical spine, lumbar spine, and 
shoulders are related to his military 
service.  The examiner must set forth all 
examination findings, along with the complete 
rationale for the conclusions reached in the 
examination report.  In formulating the 
requested opinion, the examiner should 
discuss the positive nexus opinions of record 
dated in January 2000 (Dr. A.L.) and February 
2010 (Drs. A.A. and J.D.).  

Furthermore, if the examiner cannot provide 
an etiology opinion without resorting to 
speculation, the examiner must so state, and 
provide a rationale for why he or she cannot 
opine without speculating.

3.  Thereafter, readjudicate the issues on 
appeal.  If any benefit sought on appeal 
remains denied, the Veteran and his 
representative must be provided a 
Supplemental Statement of the Case (SSOC).  
The SSOC must contain notice of all relevant 
actions taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on appeal.  
A reasonable period of time should be allowed 
for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
LAURA H. ESKENAZI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


